UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4864


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FEROSE KERRY KHAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:11-cr-00143-LMB-1)


Submitted:   September 25, 2012           Decided:   November 8, 2012


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Dismissed in part, affirmed in part by unpublished per curiam
opinion.


Ferose   Kerry  Khan,   Appellant Pro  Se.     Dennis  Michael
Fitzpatrick, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ferose Kerry Khan appeals his conviction of conspiracy

to distribute cocaine, in violation of 21 U.S.C. § 846 (2006),

pursuant to a written plea agreement, and his sentence of sixty

months’ imprisonment.      He argues that his plea was unknowing and

involuntary, that the indictment was defective, that the factual

basis for his plea was insufficient, that the district court

erred in calculating his Guidelines range, and that counsel was

ineffective     for    various    reasons.        The    Government      seeks

enforcement of the appellate waiver in Khan’s plea agreement.

We dismiss in part and affirm in part.

           Khan’s challenge to the voluntariness of his guilty

plea and his claims of ineffective assistance of counsel are not

barred    by   the    waiver   provision.       We   therefore    deny    the

Government’s motion to dismiss in part.          Upon review of the plea

agreement and the transcript of the Fed. R. Crim. P. 11 hearing,

however, we conclude that Khan knowingly and voluntarily entered

his guilty plea.       Accordingly, we affirm the conviction on this

ground.    With regard to Khan’s ineffective assistance of counsel

claims,   we   decline   to    review   those   claims   on   direct   appeal

because counsel’s ineffectiveness does not conclusively appear

from the record.      See United States v. Baldovinos, 434 F.3d 233,

239 (4th Cir. 2006) (providing standard).



                                        2
            Turning       to    the    validity    of       the    appellate     waiver

provision, our review of the record leads us to conclude that

Khan voluntarily waived his right to appeal.                           The conviction

issues     Khan    raises       on    appeal    that    are       unrelated    to    the

voluntariness of his guilty plea and all of the issues he raises

that challenge his sentence fall squarely within the scope of

his     waiver    of   appellate       rights.         We     therefore      grant   the

Government’s motion to dismiss in part and dismiss this portion

of the appeal.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented        in   the    materials

before    the     court   and    argument      would    not    aid     the   decisional

process.



                                                                  DISMISSED IN PART;
                                                                    AFFIRMED IN PART




                                           3